Motion to dismiss appeal granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that appellant is not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]).
Plaintiffs’ alternative motion for leave to appeal dismissed *897since plaintiffs, having consented to reduction of the verdict, are not parties aggrieved (Dudley v Perkins, 235 NY 448).
Cross motion by defendant for leave to appeal denied.
Cross motion for stay dismissed as academic.